Citation Nr: 1420829	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-40 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION


The Veteran served on active duty from June 1967 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned it a 10 percent rating effective from the September 2007 date of claim.  The Veteran and his spouse presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2011, and a transcript of the hearing is associated with his claims folder.  The matter of the rating to be assigned for PTSD was remanded by the Board to the RO in June 2011 for further development, and then that initial rating was changed to 30 percent effective from the September 2007 claim date in a July 2012 RO rating decision.  

The issue of service connection for diabetes mellitus was decided by the Board in its July 2011 decision.  The issue of service connection for headaches which the Board remanded to the RO at that time was resolved in the Veteran's favor by the RO in July 2012, and so it is no longer on appeal.   


FINDINGS OF FACT

The Veteran's PTSD does not produce or nearly approximate occupational and social impairment with reduced reliability and productivity.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in September 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Since service connection was granted in September 2009, no further notice is necessary.  Dingess.   

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for PTSD in September 2009 and September 2011; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's June 2011 remand by obtaining additional treatment records, examining the Veteran in September 2011, and readjudicating the claim.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals the denial of a rating greater than 30 percent for his service-connected PTSD.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is assigned Diagnostic Code 9411 and is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA examination in September 2009, the Veteran was not in counseling or psychotherapy or on any psychiatric medications.  He was married and had been for 25 years, and his relationship with his wife was good.  He had a very good relationship with his 23 year old son, who was his business partner in their building and development business.  He was working full time and would go to work regardless of how he was feeling emotionally and was a very conscientious worker with a good work ethic.  At home, he helped as much as he could, primarily doing yard work, but helping inside the house also.  He had friends and family that he socialized with sometimes, and road his motorcycle as a hobby.  On mental status examination, he was somewhat tense and his speech was initially slow and hesitant, but it became more normal as he relaxed.  His mood showed some anxiety and a bit of depression.  His affect was appropriate to his mood.  There were no indications of depersonalization or derealization, and no hallucinations or illusions.  His thought process was logical and goal directed, and there were no preoccupations or obsessions or delusions.  He denied any suicidal or homicidal ideation, and he was oriented times three and functioning in an average range of intelligence.  Attention, concentration, and short and long term memory appeared normal.  His ability for abstract and insightful thinking was normal, as were common sense, reasoning, judgment, and moral and ethical thinking.  He reported that his energy level was low but that his sex drive was okay.  He reported feeling anxiety some of the time and a bad temper which he had learned to control.  Now he was short-fused.  He also reported intrusive thoughts, bad dreams, and hypervigilance, not liking large crowds, and being startled easily.  The diagnosis was PTSD and the GAF was 70, which was in the mild symptoms range because he was generally functioning well.  He had been successful at his business and had some good interpersonal relationships.  His symptoms were transient and mild, resulting in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  They were mild in nature and only mildly interfered with employment and social functioning.  

During the Veteran's April 2011 hearing, he testified that he had many of the symptoms reported during his VA examinations, and that he cannot spend time with his grandchildren because he cannot deal with the chaos.  He would seclude himself in his office at work because he does not get along well with people that work with him.  He indicated that he has difficulty establishing and maintaining personal relationships but that he was not in counseling and was not taking psychiatric medications.  

On VA examination in September 2011, self-reported symptoms and treatment history were much like on VA examination in July 2009.  On mental status examination, the Veteran's behavior was appropriate, his speech was normal, his mood was slightly anxious, and his affect was appropriate to his mood.  Other findings were like those found on examination in September 2009.  He had mild problems with attention and concentration, and some long term memory problems related to wartime experiences.  Ability for abstract and insightful thinking was normal.  He stated that he would throw tools when angry, and that he would also verbalize anger.  Memory loss was mild.  The diagnosis was PTSD and the GAF was 70.  He was showing mild symptoms and only had some difficulty in social relationships.  His relationship with his family was good.  He had friends and extended family that he saw, and he still ran a good business.  He had some meaningful interpersonal relationships with his wife, children, and friends, and he was generally functioning pretty well.  

There is no question that the Veteran's PTSD results in some social and occupational impairment.  However, after carefully reviewing the evidence of record in light of the regulatory rating criteria, the Board is compelled to conclude that a higher rating than the currently assigned 30 percent rating cannot be assigned based on the demonstrated symptoms and impairment.  Although the symptoms set forth in the rating criteria are examples of the type and degree of symptoms that would justify a particular rating, the evidence in this case clearly paints a picture of an individual whose PTSD symptoms are most in keeping with those listed for a 30 percent rating, and that occupational and social impairment with reduced reliability and productivity due to PTSD symptoms required for a 50 percent rating is not shown.  In this regard, the record shows that the Veteran remains married with a good relationship with his wife and a very good one with his son/business partner, with whom he has been successful in business, and that he works full time without missing work due to his PTSD and has a good work ethic.  He helps around the home, rides his motorcycle for fun, sees friends and extended family, functions at least pretty well, and has meaningful relationships.  Clinically, his thought processes have been normal and he was well oriented, and his reasoning and judgment were normal.  His symptoms have been categorized as mild in nature and as only mildly interfering with employment and social functioning.  His GAFs have also been 70, reflecting no more than mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  

In light of all the evidence, the Board finds that the preponderance of the evidence is against a finding that the criteria for a rating in excess of 50 percent are met at any time during the appeal period.   

The Board stresses to the Veteran that it does not doubt that his PTSD results in impairment.  However, the Veteran's current impairment is reflected accurately by the current 30 percent rating.  The Board is bound to apply the regulatory criteria.  Should his PTSD increase in severity in the future, the Veteran may file a new claim for an increased rating. 

Extraschedular 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the rating formula for the disability at issue.  The rating formula considers social and industrial impairment due to all PTSD symptoms.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.
 
As the Veteran is self-employed working full time in a successful business, the matter of entitlement to a total disability rating for compensation based upon individual unemployability is not raised.  Accordingly, no further action in this regard is necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  There must be cogent evidence of unemployability in the record in order for such a rating to be considered.

The preponderance of the evidence is against a higher rating and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

A rating higher than 30 percent for PTSD is not warranted.  The appeal is denied. 


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


